Name: Commission Implementing Regulation (EU) 2017/430 of 10 March 2017 amending Implementing Regulation (EU) 2016/1713 fixing the quantitative limit for the exports of out-of-quota sugar until the end of the 2016/2017 marketing year and amending Implementing Regulation (EU) 2016/1810
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  tariff policy;  international trade;  marketing;  trade;  beverages and sugar
 Date Published: nan

 11.3.2017 EN Official Journal of the European Union L 66/11 COMMISSION IMPLEMENTING REGULATION (EU) 2017/430 of 10 March 2017 amending Implementing Regulation (EU) 2016/1713 fixing the quantitative limit for the exports of out-of-quota sugar until the end of the 2016/2017 marketing year and amending Implementing Regulation (EU) 2016/1810 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 139(2) and point (g) of the first paragraph of Article 144 thereof, Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to point (d) of the first subparagraph of Article 139(1) of Regulation (EU) No 1308/2013, the sugar or isoglucose produced during a marketing year in excess of the quota referred to in Article 136 of that Regulation may be exported only within a quantitative limit to be fixed by the Commission. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences, are laid down by Regulation (EC) No 951/2006. (3) For the 2016/2017 marketing year it was initially estimated that fixing the quantitative limit at 650 000 tonnes, in white sugar equivalent, for out-of-quota sugar exports would correspond to the market demand. Such a limit was set by Commission Implementing Regulation (EU) 2016/1713 (3). However, according to most recent estimates, the production of out-of-quota sugar is expected to reach 4 100 000 tonnes. Additional market outlets for out-of-quota sugar should therefore be ensured. (4) Taking into account that the WTO ceiling for exports in the 2016/2017 marketing year has not been fully used, it is appropriate to increase the export quantitative limit of out-of-quota sugar by 700 000 tonnes, so as to provide additional business opportunities for the Union producers of sugar. (5) Implementing Regulation (EU) 2016/1713 should therefore be amended accordingly. (6) To allow the lodging of applications for export licences concerning the additional quantity of out-of-quota sugar, the suspension of the lodging of applications provided for in Article 1(3) of Commission Implementing Regulation (EU) 2016/1810 (4) should be abolished. (7) Implementing Regulation (EU) 2016/1810 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Implementing Regulation (EU) 2016/1713, paragraph 1 is replaced by the following: 1. For the 2016/2017 marketing year, the quantitative limit referred to in point (d) of the first subparagraph of Article 139(1) of Regulation (EU) No 1308/2013 shall be 1 350 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. Article 2 In Article 1 of Implementing Regulation (EU) 2016/1810, paragraph 3 is deleted. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 178, 1.7.2006, p. 24. (3) Commission Implementing Regulation (EU) 2016/1713 of 20 September 2016 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2016/2017 marketing year (OJ L 258, 24.9.2016, p. 8). (4) Commission Implementing Regulation (EU) 2016/1810 of 12 October 2016 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar (OJ L 276, 13.10.2016, p. 9).